      Case 4:19-cr-00037-BSM Document 216 Filed 12/22/20 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
United States of America                                                       Plaintiff

v.                                  Case No.: 4:19−cr−00037−BSM

Deshon Culbreath                                                             Defendant




                           NOTICE OF VIDEO HEARING


      PLEASE take notice that a Initial Appearance/Revocation has been set by
videoconference in this case for December 22, 2020, at 02:30 PM before Magistrate Judge
Joe J. Volpe in Little Rock Courtroom # 2C in the Richard Sheppard Arnold United States
Courthouse located at 600 West Capitol Avenue, Little Rock, Arkansas. Parties must
submit all video exhibits in advance of the proceeding.



DATE: December 22, 2020                          AT THE DIRECTION OF THE COURT
                                                    JAMES W. McCORMACK, CLERK


                                                      By: Lorna E. Jones, Deputy Clerk




Electronic copy provided to:
U.S. Marshals Service, Eastern District of Arkansas
U.S. Probation Office, Eastern District of Arkansas
Court Security Office, Eastern District of Arkansas
